        Case 3:19-cr-00333-MO         Document 133        Filed 07/13/20     Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON




 UNITED STATES OF AMERICA,

        v.

 LORENZO LARON JONES,                                             Case No. 3:19-cr-00333-MO-4

                                                                       OPINION AND ORDER
                Defendant.



MOSMAN, J.,

       This matter comes before me by way of Defendant’s Motion to Modify Conditions of

Release [ECF 110]. The Government opposes the motion for the reasons addressed below. Upon

review, I DENY the motion.

                                 FACTUAL BACKGROUND

       Defendant in this case has been indicted on the following charges: (1) Racketeering

Conspiracy (“RICO”), alleging a date range of starting no later than June 22, 1989, to the date of

the third superseding indictment, January 20, 2020; (2) Murder in Aid of Racketeering; (3) Using

and Carrying a Firearm During a Crime of Violence; (4) Causing Death Through Use of a

Firearm; (5) Murder in Aid of Racketeering; (6) Using and Carrying a Firearm During a Crime

of Violence; and (7) Causing Death Through Use of a Firearm. Gov’t. Mot. [105] at 4 (citing

Third Superseding Indictment [ECF 74]).

       At the outset of this case, Magistrate Judge Jolie A. Russo ordered Defendant to be

detained pending trial. Order of Detention [ECF 62]. He was initially housed in the Columbia



1 – OPINION AND ORDER
         Case 3:19-cr-00333-MO          Document 133        Filed 07/13/20     Page 2 of 4




County Jail and was transferred to the Federal Correctional Institution, Sheridan (“FCI

Sheridan”). Def.’s Mem. [ECF 110-1] at 2-3. Defendant was relocated after Columbia County

officials decided they lacked the capacity to house him for a variety of reasons that included

security concerns and an inability to meet the needs of an inmate being held on capital charges.

Pixley Decl. [ECF 115-2] at 2-4. County Sheriff Brian Pixley made this decision after county

staff and defense counsel had a series of conversations and disagreements relating to two primary

issues: (1) the decision to shackle Defendant when he met with his attorneys and (2) the rules

surrounding attorney-client visits, including use of a non-audio security camera and the jail’s

policy against any physical contact. See, e.g., Def.’s Mem. [110-1] at 2-8; County Resp. [ECF

115] at 2-6. Pixley ultimately decided that accommodating defense counsel’s requests put an

untenable strain on the jail’s resources and created a series of security concerns that justified

transferring Defendant away from Columbia County. Pixley Decl. [115-2] at 2-4. He is now

housed at FCI Sheridan in its Special Housing Unit (SHU), which imposes stringent limits on his

movement and freedom. Def.’s Mem. [110-1] at 7-8.

                                           DISCUSSION

       Defendant’s motion ostensibly seeks to persuade me to order him back to Columbia

County. Def.’s Mem. [110-1] at 2. His legal argument, however, focuses on three entirely

distinct issues and seeks remedies apart from relocation. First, he requests an injunction barring

Columbia County from shackling him during visits with legal counsel. Id. at 23. Second, he

requests that I enjoin Columbia County’s policy against physical interaction between attorneys

and their clients. Id. Both of these arguments are specious on their merits and are likely improper

in this procedural posture because they should be brought as civil claims under 42 U.S.C. § 1983.




2 – OPINION AND ORDER
         Case 3:19-cr-00333-MO          Document 133        Filed 07/13/20     Page 3 of 4




Regardless, they are both moot because Defendant is no longer in the custody of Columbia

County and cannot seek to enjoin policies that no longer apply to him.

        Third, Defendant seeks an order requiring the Federal Department of Corrections to

explain in writing why he has been placed in the SHU and for a 30-day review of his placement

there. Id. at 30; see 28 C.F.R. § 541.26(c). However, Defendant has not provided any proof that

he has exhausted the administrative remedies that are meant to address this request. See 28

C.F.R. § 541.26(d). His claim is therefore not properly before me, and I decline to order the

relief that he seeks.

        Finally, I do not have the authority to return Defendant to Columbia County, for two

reasons. First, I lack the authority to order the U.S. Marshals Service to place Defendant in any

particular facility. I can make recommendations, but that decision is left to the discretion of the

Attorney General and, by extension, the Marshals. 28 U.S.C. § 3142(i)(2) (placing pre-trial

detainees in the custody of the Attorney General); 28 CFR § 0.111(k) (delegating custody of

federal prisoners to the U.S. Marshals); see Gov’t. Resp. [ECF 117] at 4-5. Second, I cannot

order Columbia County to house a federal prisoner because, as the County argues, the State of

Oregon has not consented to house federal prisoners and the Tenth Amendment of the U.S.

Constitution prohibits me from forcing it to. County Resp. [115] at 7-8. And as, as the County

also correctly argues, the housing of federal prisoners in the Columbia County jail is governed by

a contract between the County and the Marshals, neither of whom is a party to this motion or this

criminal matter, and it is beyond my authority to interfere with that contract. Id. at 8-9.

        As for Defendant’s argument that his removal was retaliation for exercising his

constitutional rights, I decline to address it. That argument is properly raised as a § 1983 claim,

and as I cannot grant any of the remedies he has requested, it is immaterial to this motion.




3 – OPINION AND ORDER
           Case 3:19-cr-00333-MO       Document 133        Filed 07/13/20     Page 4 of 4




       I do, however, recommend that the Marshals consider moving Defendant to a local

facility in the Portland metro area immediately before and during his trial. Defendant is charged

with serious crimes that will require significant preparation time with his attorneys, and a local

placement will allow Defendant the access to his attorneys that is necessary to prepare his

defense.

                                         CONCLUSION

       For the reasons stated in this order, Defendant’s Motion to Modify Conditions of Release

[110] is DENIED.

       IT IS SO ORDERED.

       DATED this _______
                    13    day of July, 2020.


                                                              ____________________________
                                                             "(Y) ~              ~~

                                                              MICHAEL W. MOSMAN
                                                              United States District Judge




4 – OPINION AND ORDER
